DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-11 are objected to because of the following informalities:  
In claim 1, line 8 should read in part “there is a predicted rise in temperature”.  Appropriate correction is required.
	In claims 2-4, line 1 should read in part in each claim, respectively “system of [[an]] the internal combustion engine”. Appropriate correction is required. 
	In claim 2, line 3 should read in part “able to remove [[the]] NOx flowing”. Appropriate correction is required. 
In claim 3, line 5 should read in part “there is a predicted rise in temperature”.  Appropriate correction is required.
	In claim 3, line 8 should read in part “amount, and then the control device is configured to make”. Appropriate correction is required.
In claim 4, lines 6-7 should read in part “there is a predicted rise in temperature of the catalyst, and the control device is configured to supply fuel”.  Appropriate correction is required.
In claim 5, line 8 should read in part “there is a predicted rise in temperature”.  Appropriate correction is required.
there is a predicted rise in temperature”.  Appropriate correction is required.
In claim 7, line 8 should read in part “amount, and then the control device is configured to make the air”. Appropriate correction is required. 
In claim 7, lines 9-10 should read in part “air-fuel ratio so that [[an]] the oxygen storage amount”. Appropriate correction is required. 
In claim 8, line 3 should read in part “and the HC purification device”. Appropriate correction is required.
In claim 8, lines 6-7 should read in part “there is a predicted rise in temperature of the catalyst, and the control device is configured to supply air”.  Appropriate correction is required.
In claim 9, line 10 should read in part “there is a predicted rise in temperature”.  Appropriate correction is required.
In claim 10, line 5 should read in part “there is a predicted rise in temperature”.  Appropriate correction is required.
In claim 11, line 9 should read in part “there is a predicted rise in temperature”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Reference to Claims 9 and 11
	The indefiniteness stems from the recitation of “wherein the catalyst has a precious metal and the precious metal has a property of a vapor pressure at a predetermined temperature becoming lower in a second atmosphere of a reducing atmosphere or an oxidizing atmosphere compared with a first atmosphere of an oxidizing atmosphere or a reducing atmosphere” in each claim, respectively. It is unclear how the catalyst can have a property in which vapor pressure can change between atmospheres which may be the exact same atmosphere (i.e.-first and second atmospheres being oxidizing atmospheres).
	For Examination purposes the claim will be interpreted as the first and second atmospheres required to be opposite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-7 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okazaki et al. (US 2015/0322878).
In Reference to Claim 5
Oka discloses:
	An exhaust purification system of an internal combustion engine (1) comprising: 
a catalyst (20) arranged in an exhaust passage (22) and able to store oxygen (See Oka, Paragraph [0065]); and 
an air-fuel ratio control device (31) configured to control an air-fuel ratio of inflowing exhaust gas flowing into the catalyst (20) (See Oka, Paragraph [0062]), wherein 
the catalyst (20) has a precious metal (See Oka, Paragraph [0065]) and the precious metal has a property of a vapor pressure at a predetermined temperature becoming higher when oxidized1, and
 if a temperature of the catalyst (20) is equal to or greater than a threshold temperature or if predicting a rise in temperature of the catalyst (20), the air-fuel ratio control device (31) is configured to make the air-fuel ratio of the inflowing exhaust gas richer than a stoichiometric air-fuel ratio so that an oxygen storage amount of the 
The Examiner notes that the air-fuel ratio is switched to rich when equal to or greater than activation temperature in order to lower the oxygen storage amount to an lower side reference amount.
1Additionally, the Examiner notes that while Oka is silent as to the property of platinum having a vapor pressure at a predetermined temperature becoming higher when oxidized, it is well known that platinum has a higher vapor pressure in an oxidizing environment as evidenced by NPL Carillo et al. (Regenerative trapping: How Pd improves the durability of Pt diesel oxidation catalysts). (See Carillo, Abstract & Introduction p.581)

In Reference to Claim 6
Oka discloses:
	further comprising an HC purification device (24) arranged in the exhaust passage (22) at a downstream side of the catalyst (20) in a direction of exhaust flow and able to remove HC flowing out from the catalyst (20). (See Oka, Paragraphs [0064]-[0065] & [0069]).

In Reference to Claim 7
Oka discloses:
	wherein the HC purification device (24) can store oxygen, and 


In Reference to Claim 9 (As Best Understood) 
Oka discloses:
	An exhaust purification system of an internal combustion engine (1) comprising: 
a catalyst (20) arranged in an exhaust passage (22) and able to store oxygen (See Oka, Paragraph [0065]); and 
an air-fuel ratio control device (31) configured to control an atmosphere of the catalyst (See Oka, Paragraph [0062]), wherein 
the catalyst (20) has a precious metal (See Oka, Paragraph [0065]) and the precious metal has a property of a vapor pressure at a predetermined temperature becoming lower in a second atmosphere of a reducing atmosphere or an oxidizing atmosphere compared with a first atmosphere of an oxidizing atmosphere or a reducing atmosphere1, and 

The Examiner notes that the air-fuel ratio is switched to rich when equal to or greater than activation temperature in order to lower the oxygen storage amount to an lower side reference amount.
1Additionally, the Examiner notes that while Oka is silent as to the property of platinum having a vapor pressure at a predetermined temperature becoming higher when oxidized, it is well known that platinum has a higher vapor pressure in an oxidizing environment as evidenced by NPL Carillo et al. (Regenerative trapping: How Pd improves the durability of Pt diesel oxidation catalysts). (See Carillo, Abstract & Introduction p.581)

In Reference to Claim 10 (As Best Understood)  
Oka discloses:
	further comprising a downstream side catalyst (24) arranged in the exhaust passage (22) at a downstream side of the catalyst (22) in a direction of exhaust flow and able to store oxygen (See Oka, Paragraphs [0064]-[0065] & [0069]), and 
if the temperature of the catalyst is equal to or greater than the threshold temperature or if predicting a rise in temperature of the catalyst (20), the air-fuel ratio 

In Reference to Claim 11 (As Best Understood) 
Oka discloses:
	An exhaust purification system of an internal combustion engine (1) comprising: 
a catalyst (20) arranged in an exhaust passage (22) and able to store oxygen (See Oka, Paragraph [0065]); and 
an electronic control unit (31) configured to control an atmosphere of the catalyst (20) (See Oka, Paragraph [0062]), wherein 
the catalyst (20) has a precious metal (See Oka, Paragraph [0065]) and the precious metal has a property of a vapor pressure at a predetermined temperature becoming lower in a second atmosphere of a reducing atmosphere or an oxidizing atmosphere compared with a first atmosphere of an oxidizing atmosphere or a reducing atmosphere1, and 
if a temperature of the catalyst (20) is equal to or greater than a threshold temperature or if predicting a rise in temperature of the catalyst (20), the electronic control unit (31) is configured to make the catalyst (20) the second atmosphere. (See Oka, Paragraph [0065] w/respect to activation temperature & Paragraphs [0107]-[0108]).
The Examiner notes that the air-fuel ratio is switched to rich when equal to or greater than activation temperature in order to lower the oxygen storage amount to an lower side reference amount.
1Additionally, the Examiner notes that while Oka is silent as to the property of platinum having a vapor pressure at a predetermined temperature becoming higher when oxidized, it is well known that platinum has a higher vapor pressure in an oxidizing environment as evidenced by NPL Carillo et al. (Regenerative trapping: How Pd improves the durability of Pt diesel oxidation catalysts). (See Carillo, Abstract & Introduction p.581)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki et al. (US 2015/0322878) in view of Carillo et al. (Regenerative trapping: How Pd improves the durability of Pt diesel oxidation catalysts).
In Reference to Claim 1
Okazaki et al. (Oka) discloses:
	An exhaust purification system of an internal combustion engine (1) comprising: 
a catalyst (20) arranged in an exhaust passage (22) and able to store oxygen (See Oka, Paragraph [0065]); and 
an air-fuel ratio control device (31) configured to control an air-fuel ratio of inflowing exhaust gas flowing into the catalyst (20) (See Oka, Paragraph [0062]), wherein 
the catalyst (20) has a precious metal (See Oka, Paragraph [0065]), and 
if a temperature of the catalyst (20) is equal to or greater than a threshold temperature or if predicting a rise in temperature of the catalyst (20), the air-fuel ratio control device (31) is configured to make the air-fuel ratio of the inflowing, exhaust gas leaner than a stoichiometric air-fuel ratio so that an oxygen storage amount of the catalyst (20) becomes equal to or greater than an upper side reference amount. (See Oka, Paragraph [0065] w/respect to activation temperature & Paragraphs [0110]-[0114]).
The Examiner notes that the air-fuel ratio is switched to lean when equal to or greater than activation temperature in order to raise the oxygen storage amount to an upper limit amount.
Oka discloses the claimed invention except:
	The precious metal has a property of a vapor pressure at a predetermined temperature becoming lower when oxidized.
	Carillo et al. (Car) discloses vapor pressure properties of precious metals in automotive catalysts in oxidizing environments. (See Car, Abstract). Car discloses that the vapor pressure of Pt increases in when oxidized and the vapor pressure of Pd decreases when oxidized. Additionally, Car discloses that adding palladium (Pd) to a platinum (Pt) catalyst decreases the overall vapor pressure of the Pd-Pt catalyst. (See Car, Introduction p.581-582 & Conclusion p.589). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added palladium (Pd) to the precious metals of the catalyst of Oka, as both references are directed towards oxidizing catalysts in an exhaust system. One of ordinary skill in the art would have recognized that adding Palladium (Pd) would have added a precious metal that has a property of a vapor pressure at a predetermined temperature becoming lower when oxidized and its combination with the platinum of the catalyst would have increased the overall durability of the catalyst. (See Car, Introduction p.581-582 & Conclusion p.589).

In Reference to Claim 2
The Oka-Car combination discloses:


In Reference to Claim 3
The Oka-Car combination discloses:
	wherein the NOX purification device (24) can store oxygen (See Oka, Paragraphs [0064]-[0065] & [0069]), and 
if the temperature of the catalyst (20) is equal to or greater than the threshold temperature or if predicting a rise in temperature of the catalyst (20), the air-fuel ratio control device (31) is configured to make the air-fuel ratio of the inflowing exhaust gas richer than the stoichiometric air-fuel ratio so that an oxygen storage amount of the NOX purification device (24) becomes equal to or less than a lower side reference amount less than the upper side reference amount  (See Oka, Paragraphs [0138]-[0139]), then make the air-fuel ratio of the inflowing exhaust gas leaner than the stoichiometric air-fuel ratio so that the oxygen storage amount of the catalyst (20) becomes equal to or greater than the upper side reference amount. (See Oka, Paragraph [0112]-[0114]).

Allowable Subject Matter
Claims 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to teach or fairly suggest, alone or in combination, “the air-fuel ratio control device is configured to control the fuel addition valve, and if the temperature of the catalyst is equal to or greater than the threshold temperature or if predicting a rise in temperature of the catalyst, supply fuel by the fuel addition valve so that an oxygen storage amount of the NOx purification device becomes equal to or less than a lower side reference amount less than the upper side reference amount” in claim 4 and “the air-fuel ratio control device is configured to control the air supply device and if the temperature of the catalyst is equal to or greater than the threshold temperature or if predicting a rise in temperature of the catalyst, supply air by the air supply device so that an oxygen storage amount of the HC purification device becomes equal to or greater than an upper side reference amount greater than the lower side reference amount” in claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ueda, Umezawa, Guo, Paukner, Yoda, Takada, Russ, and Sano show exhaust catalyst oxygen storage control systems within the art of invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T LARGI/Primary Examiner, Art Unit 3746